Case 8:19-mc-00699 Document 1-19 Filed 12/06/19 Page 1 of 3




                  Exhibit 14
                     Case 8:19-mc-00699 Document 1-19 Filed 12/06/19 Page 2 of 3




    From:                           markhollingsworth@talk21.cоm
    Sent:                           Friday, October 21, 2011 1:32 PM
    To:                             Alexander Yearsley
    Subject:                        -



    Alex.




    It appears that Gleim's case on ENRC is now back on, but I will believe it when he actually signs the contract.

    Look forward to catching up with you properly next week

    Mark



    From: Alexander Yearsley <alexanderyearsley@gmaiLcom>
    To: Mark Hollingsworth <markhollingsworth@talk2l.com>
    Sent: Monday, 17 October 2011, 9:57
Subject: Fwd: old friends



               Forwarded message
From:
Date: Mon, 17 Oct 201110:52:41          0200
Subject: old friends
To: Alexander Yearsley <аlехацдегуеагвlеуТп,апІаіl.согц>




і

Gertler pops up again in High Court
Does the name Dan Gertler ring any bells? He's the Israeli diamond
billionaire who bought a company from the Congolese goveninient for
                                                            1
                Case 8:19-mc-00699 Document 1-19 Filed 12/06/19 Page 3 of 3

$20m (Е 12m.) and then sold it as part ifa package а couple of months
later to ENRC for $175ш - in а deal that got the FTSE 100 iriiner into
hot water.
141r Gertler, a close friend of Congolese president, Joseph Kabila, is
also a business vаrtner of Glencore in the Curi.
